                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

INFORMATION DOCK ANALYTICS LLC,
a Delaware Series Limited Liability Company;
INFORMATION DOCK ANALYTICS LLC
PROTECTED SERIES SHORT; INFORMATION
DOCK ANALYTICS LLC PROTECTED SERIES
MID; INFORMATION DOCK ANALYTICS LLC
PROTECTED SERIES LONG; INFORMATION
DOCK ANALYTICS LLC PROTECTED SERIES
ISLAND; and INFORMATION DOCK ANALYTICS
LLC PROTECTED SERIES MUTLI,

       Plaintiffs,

vs.                                                            18cv380 KG/KBM

MICHAEL COUGHLIN and M. KAY COUGHLIN,

       Defendants.

                                   ORDER TO SHOW CAUSE

       This matter is before the Court sua sponte. Plaintiffs Information Dock Analytics LLC,

Information Dock Analytics LLC Protected Series Short; Information Dock Analytics LLC

Protected Series Mid; Information Dock Analytics LLC Protected Series Long; Information

Dock Analytics LLC Protected Series Island; and Information Dock Analytics LLC Protected

Series Multi (collectively, Plaintiff-LLCs) are represented by James G. McMillan and Theodore

A. Kittila, from Wilmington, Delaware. Mr. McMillan and Mr. Kittila appear pro hac vice, as

attorneys licensed outside the District of New Mexico, pursuant to D.N.M.LR-Civ. 83.3(a).

       Local Rule 83.3(a) requires attorneys licensed outside the District of New Mexico to

associate with an attorney admitted to practice in this District, and further requires the local

attorney to “continue in the action unless another [attorney licensed to practice in this District] is

substituted.” D.N.M.LR-Civ. 83.3(a)(1).        Originally, Mr. McMillan and Mr. Kittila associated
with Arash “Asher” Kashanian. (Docs. 4, 5). Mr. Kashanian was terminated as counsel

effective July 9, 2018. Pamela Sullivan entered an appearance on January 22, 2019. (Doc. 25).

However, Ms. Sullivan is not admitted to practice in this District. The Office of the Clerk of

Court contacted Ms. Sullivan on or about January 29, 2019, and notified her to file a Petition for

Admission and pay the filing fee. To date, Ms. Sullivan’s admission proceedings remain

incomplete due to her failure to pay the filing fee.

       Therefore, Plaintiff-LLCs have proceeded without duly admitted counsel for over eight

months. Local Rule 83.7 requires a “business entity other than a natural person . . . [to] be

represented by an attorney authorized to practice before this Court.”

       IT IS, THEREFORE, ORDERED THAT Plaintiff-LLCs retain the services of an attorney

admitted to practice in this District by March 27, 2019, or Show Cause in writing why this case

should not be dismissed for failure to comply with the Local Rules.




                                                       __________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
